Order entered February 19, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00608-CV

      IN RE BEN E. KEITH COMPANY AND ANDREW RUTKOWSKI, Relators

               Original Proceeding from the 193rd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-05464

                                       ORDER
                       Before Justices Schenck, Reichek, and Evans

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID J. SCHENCK
                                                        JUSTICE